Citation Nr: 0414839	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for basal cell 
carcinoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.  

The issue of entitlement to service connection for basal cell 
carcinoma is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify appellant 
if further action is required on his part.


FINDING OF FACT

Competent medical evidence shows that the veteran's bilateral 
hearing loss is etiologically related to service.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

Given the favorable outcome as noted below on the issue of 
entitlement to service connection for bilateral hearing loss, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  Thus, the additional delay in the adjudication 
of this issue that would result from a remand solely to allow 
the RO to apply the VCAA would not be justified.

The veteran contends that his bilateral hearing loss is 
related to, or aggravated by, service.  In his personal 
hearing in December 2003, the veteran testified that he was 
exposed to loud noises while working with dental tools as a 
medic in service.  He was also exposed to loud noises during 
basic training and working around construction sites in 
France.  The veteran further testified that prior to service 
he had a mastoid on his right side of the ear.  He also 
noticed buzzing or ringing noises in his ears following 
service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.  § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Review of the record shows that on the retirement 
examination, his hearing, using the whispered voice testing, 
was 15/15 bilaterally. 

VA examination reports in September 2001 found that the 
veteran has bilateral sensorineural hearing loss.  An 
audiogram reflects the following pure tone thresholds in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
60
LEFT
30
35
55
55

The average in the right ear was 41 decibels.  The average in 
the left ear was 44 decibels.  Speech recognition ability was 
92 percent in the right ear and 86 percent in the left ear.  
The diagnosis was a mild sensorineural hearing loss of the 
right ear through 3000, which becomes moderately severe for 
the frequencies above 3000 Hertz (Hz).  For the left ear, the 
diagnosis was mild sensorineural hearing loss through 2000 
Hz, which becomes moderate for the frequencies above 2000 Hz.  

In the September 2001 VA audiological examination, the 
examiner determined that it was a possibility that the 
veteran's hearing loss is due, at least in part, to noise 
exposure from firearms during his military boot camp 
training.  VA ear disease examination report dated in 
September 2001 indicated that after reviewing the history and 
examining the veteran, he felt that the veteran's bilateral 
sensorineural hearing loss was related to service.  

After reviewing the evidence, the Board notes that the 
medical records reveal findings of bilateral hearing loss.  
The evidence is less certain as to whether the bilateral 
hearing loss is related to service.  However, resolving doubt 
in the veteran's favor, the Board concludes that the 
bilateral hearing loss is related to service.  Service 
connection is therefore warranted for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

As for the issue of entitlement to service connection for 
banal cell carcinoma, private medical records note that the 
veteran's basal cell carcinoma was the result of sun 
exposure.  A medical statement from Dr. Robert K. Ilowite 
indicated that the basal cell carcinoma could have been the 
result of sun exposure obtained during his youth and possibly 
during his time in service.  The opinion of Dr. Ilowite that 
it is possibly related to service is too speculative in 
nature to be competent evidence.  The veteran testified that 
a VA examiner also stated that his basal cell carcinoma could 
be related to service.  However, VA skin disease examination 
report dated in September 2001 did not provide an etiological 
opinion.  There is no other etiological opinion of record.  
VA's duty to assist the veteran includes obtaining an 
etiological opinion based upon a review of the record of 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:  

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  After completion of the above, the 
AMC should request a VA medical review 
and opinion of the veteran's claims file 
to determine the nature and etiology of 
the veteran's basal cell carcinoma.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The physician should 
render an opinion addressing whether it 
is at least as likely as not that the 
basal cell carcinoma was incurred in or 
aggravated during the veteran's period of 
active duty.  Detailed reasons and bases 
for all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



